
	

113 S2977 IS: Medical Electronic Data Technology Enhancement for Consumers’ Health Act
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2977
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2014
			Mr. Bennet (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to provide for the regulation of patient records
			 and certain decision support software.
	
	
		1.Short title
			This Act may be cited as the
		  Medical Electronic Data Technology Enhancement for Consumers’ Health Act or the MEDTECH Act.
		2.Regulation of medical softwareSection 520 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended by adding at
			 the end the following:(o)Regulation of patient records and certain decision support software(1)In generalThe following are not devices within the meaning of section 201(h):(A)Software that is intended solely for administrative or operational support of a health care
			 facility or the processing and
			 maintenance of financial records within a health care setting.(B)Products that are intended for use in activities unrelated to the clinical treatment of a disease
			 or
			 disorder and that are for the purpose of maintaining health and
			 conditioning.(C)Electronic patient records created, stored, transferred, or reviewed by health care professionals
			 or individuals working under supervision of such professionals that
			 functionally represent a medical chart, including patient history records,
			 but excluding diagnostic image data, provided that software designed for
			 use in maintaining
			 such patient records is validated prior to marketing, consistent with the
			 standards for software validation relied upon by the Secretary in
			 reviewing premarket submissions for devices.(D)Software that is intended to format, organize, or otherwise present clinical
			 laboratory test report data prior to analysis, or to otherwise organize
			 and present clinical
			 laboratory test report findings or data and related patient education
			 information.(E)Software that is intended to analyze and support the display or printing of  patient or other
			 medical information
			 for the
			 purpose of supporting or providing prevention, diagnostic, or treatment
			 recommendations
			 for health
			 care professionals to assist in patient care, and that enables the health
			 care professional to
			 independently review the information on which such recommendations are
			 based such that the intended use of the software is for the health care
			 professional to not rely solely on any specific recommendations or results
			 provided by such
			 software to make a clinical diagnosis or treatment decision, except to the
			 extent that any such software or
			 substantially equivalent product—(i)is a component or accessory, or has the same function as a component or accessory, of a device
			 subject to regulation under this Act; or(ii)as of the date of enactment of this subsection, is regulated or subject to regulation as a device
			 classified as a class II or class III device or has the same function as a
			 component or accessory of a device subject to regulation under this Act.(2)Rule of constructionNothing in this subsection shall be construed as limiting the authority of the Secretary to
			 exercise enforcement discretion as to any device subject to regulation
			 under this Act..
		
